Citation Nr: 1626247	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-21 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to restoration of a 20 percent rating for urethral stricture, status post urethrotomy and dilation procedures, from November 1, 2012.

2. Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Counsel




INTRODUCTION

The Veteran had active service from May 1991 to September 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011 and August 2012 rating decisions by the Lincoln, Nebraska Department of Veterans Affairs Regional Office (RO).  

In his November 2012 substantive appeal, the Veteran requested a hearing before a member of the Board.  However, In a February 2012 statement, before the requested hearing was scheduled, the Veteran, through his representative, withdrew his request for a hearing and asked that his appeal be decided based on the evidence already of record.  

Of note, in a June 2014 rating decision the Veteran was granted a total disability rating for service-connected major depressive disorder, effective March 13, 2013.


FINDINGS OF FACT

1. In an March 2010 rating decision, the Veteran was granted a 20 percent rating for his urethral stricture, status post urethrotomy and dilation procedures, based on findings reported in a February 2010 VA examination report.

2. At a March 2012 VA examination, the Veteran's urethral stricture, and associated symptoms, was shown to have improved since his February 2010 VA examination and in May 2012 the RO proposed to reduce the urethral stricture, status post urethrotomy and dilation procedures, rating and notified the Veteran of the reasons for the proposed reduction and informed him of his right to submit additional evidence and to appear at a hearing.

3. The Veteran's erectile dysfunction is remediable by medication, he is not shown to have any penile deformity, and he is receiving special monthly compensation (SMC) for loss of a creative organ.


CONCLUSIONS OF LAW

1. The reduction in the rating for urethral stricture, status post urethrotomy and dilation procedures, from 20 percent to 0 percent was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.115b, Diagnostic Code 7518 (2015).

2. The criteria for an initial compensable disability rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.20, 4.31, 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran was notified of the proposed rating reduction in a actions in a May 2012 letter.  That letter described the process by which rating reduction occurs and identified further steps the Veteran could take in challenging the reductions.  Additionally, the record shows that the Veteran was mailed a letter in July 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence with respect to his erectile dysfunction claim.  The July 2011 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  VA and private medical records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Legal Criteria and Analysis

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Reduction of Rating for Urethral Stricture

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes clear and unmistakable error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision has been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2015).

When reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating decision proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at the latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).

Rating agencies will handle cases affected by any change of medical findings or diagnosis, in order to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of the Veteran's life.  38 C.F.R. § 3.344(a) (2015).

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level for five years or more and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344 (2015).  The issue is whether the reduction was proper based on the evidence of record.  Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c) (2015). 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Under Diagnostic Code 7518, stricture of urethra is to be evaluated as voiding dysfunction under 38 C.F.R. § 4.114b.  Voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  

In a March 2010 rating decision, the Veteran was granted entitlement to service connection for urethral stricture, status post urethrotomy and dilation procedures, effective January 1, 2010 and assigned a 20 percent rating.  In assigning that rating, the RO noted that the Veteran's evaluation was subject to a future VA examination in February 2012 to determine the severity of the disability at that time.  

On March 2012 VA examination, the examiner noted a diagnosis of ureterotomy secondary to stricture.  The Veteran reported that he had excellent stream when voiding which was not split.  He reported that he required no medications for his urethral stricture disability and it was noted that he had no voiding dysfunction.  

Based on the March 2012 VA examination results, in May 2012 rating decision, the RO proposed a reduction of the Veteran's rating for service-connected urethral stricture, status post urethrotomy and dilation procedures, from 20 percent to 0 percent.  The Veteran was properly provided noticed of the proposed reduction in accordance with 38 C.F.R. § 3.105.  The Veteran's rating for urethral stricture, status post urethrotomy and dilation procedures, was then reduced as proposed in an August 2012 rating decision, effective November 1, 2012.

In November 2012, after the rating reduction became effective, the Veteran was afforded a new VA examination.  At that time the Veteran reported that he required urethral dilations on an as needed basis, with the last dilation noted to have occurred on July 10, 2012.  He reported that he averaged one dilation every 6 months, that he did not have a split stream, and the took tamsulosin for bladder control.  The examiner noted that the Veteran did have a voiding dysfunction, in that he required dilation, but that he did not have urine leakage.  

Notably, the November 2012 VA examination does not show that the Veteran's urethral stricture, status post urethrotomy and dilation procedures, worsened to the point that a compensable rating under an applicable diagnostic code would be warranted.  

Upon review of the record, the Board finds that the reduction in the Veteran's rating for his urethral stricture, status post urethrotomy and dilation procedures, from 20 percent to 0 percent effective November 1, 2012, was proper.  While the record clearly shows that the Veteran warranted the 20 percent disability rating at the time it was granted, it also shows that the Veteran's urethral stricture symptoms improved by the time of his March 2012 VA examination, and were maintained through the November 2012 VA examination.  Further, the Board finds that both the March 2012 and the November 2012 VA examination reports are adequate and there is no reason to doubt the accuracy of the findings in either examination report. Also, the provisions of 38 C.F.R. § 3.344 do not apply because the 20 percent rating was in effect for less than five years.

Therefore, the Board finds that the preponderance of the evidence is against the claim and restoration of the 20 percent rating for urethral stricture, status post urethrotomy and dilation procedures, is not warranted. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluation of Erectile Dysfunction

As noted above, disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is assigned an initial noncompensable rating for erectile dysfunction pursuant to 38 C.F.R. § 4.155(b), Diagnostic Code 7522 (2015).

Erectile dysfunction is not specifically listed in the rating schedule.  The most closely aligned criteria for the disability is found in Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20 percent disabling.  38 C.F.R. § 4.115(b), Diagnostic Code 7522 (2015).  A footnote to this diagnostic code indicates that claims for penis deformities should be reviewed for entitlement to special monthly compensation (SMC).  See 38 U.S.C.A. §§ 1114(k) (West 2014); 38 C.F.R. § 3.350(k) (2015).  SMC is payable for anatomical loss or loss of use of a creative organ.  Id.  

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  In this case, that means that, for the compensable rating to be assigned, the medical evidence must confirm deformity of the penis.

At a February 2010 VA examination afforded to the Veteran based on his claim of entitlement to service connection for urethral stricture, the Veteran reported a history of erectile dysfunction for which he used Caverject and oral medication.  On physical examination, the penis was normal with no deformities noted.  Based on this examination, the RO inferred a claim of entitlement to service connection for erectile dysfunction, which was granted in the November 2011 rating decision on appeal.  

At a March 2012 VA examination, the Veteran he was noted to have erectile dysfunction that was stable, for which he took prescription androgen on an as needed basis.  There was a noted diagnosis of Peyronie's disease by history, but no objective signs of Peyronie's disease were found on examination. 

At a VA examination in November 2012, the Veteran reported that he continued to have erectile dysfunction and that he took testosterone and Cialis.  Again, there was a noted diagnosis of Peyronie's disease by history, but there were no objective signs of Peyronie's disease were found on examination.

VA and private treatment notes of record, contained within the paper and virtual claims files, do not indicate that the Veteran's erectile dysfunction is more severe than what was reflected in the VA examination report of record, nor do they suggest that the Veteran has suffered from any objective signs of penile deformity.

After a thorough review of the entirety of the evidence of record, the Board finds that a compensable disability rating for the Veteran's service-connected erectile dysfunction is not warranted.  In this regard, the Board notes that while the Veteran has clearly been diagnosed with erectile dysfunction and requires the use of medication, he has not had any objective signs penile deformity at any time pertinent to the current appeal, despite his historical diagnosis of Peyronie's disease.  As the evidence does not show that the Veteran experiences the symptom of penile deformity in addition to erectile dysfunction, a compensable evaluation is not warranted.  See 38 C.F.R. §§ 4.31, 4.114(b), Diagnostic Code 7522.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the Veteran's erectile dysfunction are contemplated by the noncompensable rating assigned.  There is no indication that the Veteran receives frequent inpatient or emergency treatment, or even frequent outpatient treatment, for erectile dysfunction.  Further, there is absolutely no evidence that the Veteran's erectile dysfunction causes interference with the Veteran's ability to work, nor has the Veteran alleged such.  As such, not only does the Board find that entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not raised by the record, but the Board also finds that referral for extra-schedular consideration is not warranted.


ORDER

Restoration of the 20 percent rating for urethral stricture, status post urethrotomy and dilation procedures, effective November 1, 2012, is denied.

Entitlement to an initial compensable disability rating for service-connected erectile dysfunction is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


